Appellate Case: 21-6015        Document: 010110630862      Date Filed: 01/12/2022    Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                                          PUBLISH                                Tenth Circuit

                           UNITED STATES COURT OF APPEALS                     January 12, 2022

                                                                            Christopher M. Wolpert
                                 FOR THE TENTH CIRCUIT                          Clerk of Court
                             _________________________________

  UNITED STATES OF AMERICA,

         Plaintiff - Appellant,

  v.                                                            No. 21-6015

  CURTIS A. ANTHONY,

         Defendant - Appellee.

  ---------------------

  THE HUMAN TRAFFICKING
  INSTITUTE,

          Amicus Curiae.
                             _________________________________

                          Appeal from the United States District Court
                             for the Western District of Oklahoma
                                 (D.C. No. 5:15-CR-00126-C-5)
                            _________________________________

 K. McKenzie Anderson, Assistant United States Attorney (Robert J. Troester, Acting
 United States Attorney with her on the briefs), Oklahoma City, Oklahoma, for Plaintiff -
 Appellant.

 Dean Sanderford, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
 Defender with him on the brief), Denver, Colorado, for Defendant - Appellee.

 Nicholas D. Stellakis and Jason J. Struck, Hunton Andrews Kurth LLP, Boston,
 Massachusetts, Lindsey N. Roberson and Alyssa C. Wheeler, Human Trafficking
 Institute, Fairfax, Virginia, Erica N. Peterson and Michael C. Dingman, Hunton Andrews
 Kurth LLP, Washington, D.C., filed an amicus curiae brief on behalf of Plaintiff -
 Appellant for the Human Trafficking Institute.
                           _________________________________
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022      Page: 2



 Before TYMKOVICH, Chief Judge, MATHESON, and PHILLIPS, Circuit Judges.
                  _________________________________

 MATHESON, Circuit Judge.
                    _________________________________

       Curtis Anthony was convicted of child-sex trafficking and conspiracy to

 commit child-sex trafficking. He was sentenced to prison and ordered to pay

 restitution to R.W. and M.M. On appeal, this court recognized that Mr. Anthony’s

 conduct was reprehensible, but we vacated the restitution order as to R.W. because

 the district court failed to apply but-for causation to determine restitution as required

 by 18 U.S.C. § 1593. See United States v. Anthony, 942 F.3d 955 (10th Cir. 2019)

 (“Anthony I”). In doing so, we rejected the Government’s argument that the statute

 permitted restitution based on a sufficient-causation theory. We remanded to the

 district court with instructions to recalculate restitution based on actual losses

 resulting directly from Mr. Anthony’s offenses.

       On remand, the Government sought restitution under the sufficient-causation

 theory we had rejected in Anthony I. The district court denied the Government’s

 request for Mr. Anthony to pay $1,143,000 in restitution to R.W. It found that the

 Government’s expert report failed to determine which losses compensable by

 restitution she would not have suffered but for Mr. Anthony’s conduct. The

 Government appeals.

       Although the parties agree that R.W. suffered trauma from Mr. Anthony and

 was thus potentially entitled to restitution from him, under Anthony I the Government

 must show that he was the but-for cause of the loss that a restitution award would

                                             2
Appellate Case: 21-6015    Document: 010110630862         Date Filed: 01/12/2022    Page: 3



 compensate. And although this showing should be attainable in many instances and

 likely could have been made here, the Government failed to make it on remand.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   I. BACKGROUND

                                A. Statutory Framework

       The Trafficking Victims Protection Reauthorization Act (the “TVPRA”)

 requires “the defendant to pay the victim . . . the full amount of the victim’s losses.”

 18 U.S.C. § 1593(b)(1).1 It defines the “full amount of the victim’s losses” in

 accordance with the Mandatory Restitution for Sexual Exploitation of Children Act’s

 definition. Id. § 1593(b)(3). Thus, under the TVPRA, the “full amount of the

 victim’s losses” “includes any costs incurred, or that are reasonably projected to be

 incurred in the future, by the victim, as a proximate result of the offenses involving

 the victim.” Id. § 2259(c)(2).2



       1
         Both parties cite the TVPRA as the act that authorizes restitution. The
 relevant language in 18 U.S.C. § 1593 was enacted in the predecessor statute, the
 Trafficking Victims Protection Act of 2000, Pub. L. No. 106-386, 114 Stat. 1464.
       2
         Under 18 U.S.C. § 2259(c)(2), the defendant must pay the “full amount of the
 victim’s losses,” which
               includes any costs incurred, or that are reasonably projected
               to be incurred in the future, by the victim, as a proximate
               result of the offenses involving the victim, . . . including—
               (A) medical services relating to physical, psychiatric, or
               psychological care;
               (B) physical and occupational therapy or rehabilitation;
               (C) necessary transportation, temporary housing, and child
               care expenses;
               (D) lost income;
                                             3
Appellate Case: 21-6015     Document: 010110630862          Date Filed: 01/12/2022      Page: 4



                                  B. Factual Background

        We provided a detailed account of the facts of this case in Anthony I, 942 F.3d

 at 960-63. We provide a summary relevant to this appeal.

        In May and June 2014, when R.W. was 14 years old, William Johnson

 prostituted her and subjected her to extreme physical and psychological abuse.

 Anthony I, 942 F.3d at 960. Law enforcement rescued R.W. and arrested William

 Johnson. He was convicted in federal court of sex trafficking a minor, sentenced to

 30 years of imprisonment, and ordered to pay $900,000 in restitution to R.W. Id.3

        In October 2014, R.W. fell into the hands of Maurice Johnson, another pimp,

 who also abused her and prostituted her for three weeks. Id. During this time,

 Maurice Johnson directed R.W. to recruit her 15-year-old friend, M.M., to be a

 prostitute. Id.

        On October 24, Mr. Anthony called an escort line operated by Tonya Gay

 Gum, one of Maurice Johnson’s accomplices, seeking “company” at his office. Id.



                (E) reasonable attorneys’ fees, as well as other costs incurred;
                and
                (F) any other relevant losses incurred by the victim.
 The victim is therefore entitled only to restitution for actual, out-of-pocket losses. As a
 leading restitution treatise explains:
                [T]he loss must be tangible, actual, or “out-of-pocket.” It
                cannot include intangible aspects of harm that are sometimes
                included in civil damages or Guidelines sentencing, such as
                intended harm, risk of harm, opportunity costs, or speculative
                harm. Federal Criminal Restitution § 6:13 (2021).
        3
         Amended Judgment, United States v. Johnson, No. 14-CR-00341, Dist. Ct.
 Doc. at 83 (W.D. Okla. Jan. 13, 2016).

                                               4
Appellate Case: 21-6015    Document: 010110630862      Date Filed: 01/12/2022    Page: 5



 Ms. Gum sent R.W. to his office, but R.W. left after he could not locate cash to pay

 her. Id. Shortly afterward, Mr. Anthony found his wallet, called the hotline, and

 asked for R.W. to return. Id. This time, M.M. joined R.W. Id. Mr. Anthony paid

 them to strip naked, touched them, and said “he wanted to finish the date with M.M.”

 Id. at 960-61 (quotations omitted). R.W. gave M.M. a condom and waited outside

 while Mr. Anthony had sex with M.M. Id. at 961.

       Three days later, law enforcement officers rescued R.W. and M.M. Id. During

 the three weeks under Maurice Johnson’s control, R.W. and M.M. generated

 approximately $40,000 for the prostitution ring. Id. at 960. Maurice Johnson was

 prosecuted in a separate action. United States v. Johnson, No. 14-CR-0342-C-1,

 Dist. Ct. Doc. at 21 (W.D. Okla. Dec. 3, 2014). He pled guilty to child sex

 trafficking, was sentenced to 20 years of imprisonment and 5 years of supervised

 release, and ordered to pay $327,013.50 in restitution to R.W. and $308,233.50 in

 restitution to M.M. Id. Dist. Ct. Doc. at 106.

       In sum,

        William Johnson abused R.W. for three weeks and was ordered to pay
         $900,000 in restitution.

        Maurice Johnson abused R.W. for three weeks and was ordered to pay
         $327,013.50 in restitution.

        Mr. Anthony abused R.W. during one encounter described above for which
         the Government seeks $1,143,000 in restitution.




                                            5
Appellate Case: 21-6015     Document: 010110630862      Date Filed: 01/12/2022     Page: 6



                              C. Procedural Background

    Initial Restitution Proceedings

       Mr. Anthony was indicted and charged with (1) child-sex trafficking, in

 violation of 18 U.S.C. § 1591(a)(1), (b)(2), and (c); and (2) conspiracy to commit

 child-sex trafficking, in violation of 18 U.S.C. § 1594(c). Id. at 961. The alleged

 conspiracy spanned the three-week stretch during which R.W. was with Maurice

 Johnson. Id. The superseding indictment named two other adult customers—Trung

 Duong and William Baker, both of whom pled guilty—as co-conspirators. Id. Ms.

 Gum was identified as an unindicted co-conspirator after she pled guilty to the

 original indictment. Id.

       At trial, R.W., M.M., Maurice Johnson, Ms. Gum, and one of the adult

 customers testified for the prosecution. Id. at 962. The jury found Mr. Anthony

 guilty on both counts. Id. The district court sentenced him to the mandatory

 minimum of 10 years of imprisonment and 5 years of supervised release. Id. at 963.

       The Government later sought $530,000 in restitution for R.W. and $510,000

 for M.M. Id. at 962. In support, it submitted (1) R.W.’s victim impact statement

 from the earlier William Johnson case; (2) M.M.’s victim impact statement; (3) a

 declaration from physician assistant Julie Bryant, who discussed the general trauma

 R.W. suffered when she was trafficked, including by William Johnson; and

 (4) evidence on (i) the costs of medical examinations, (ii) the $40,000 that M.M. and

 R.W. generated for the prostitution ring, which the Government characterized as



                                            6
Appellate Case: 21-6015     Document: 010110630862         Date Filed: 01/12/2022   Page: 7



 ill-gotten gains, and (iii) the lost wages over R.W.’s and M.M.’s lifetimes. Id.

 at 962-63, 967; App., Vol. 4 at 43-184.

        The district court ordered restitution in part, but it rejected the Government’s

 request for R.W.’s and M.M.’s lost income. Anthony I, 942 F.3d at 963. In total, the

 court ordered Mr. Anthony to pay R.W. $327,013.50 and M.M. $308,233.50. Id. He

 appealed the entire restitution award for R.W.4

    Anthony I

        On appeal, this court vacated the district court’s restitution order as to R.W.

 Recognizing that “[r]estitution may be ordered only for losses actually resulting from

 the offense of conviction,” we held that the TVPRA “limit[s] restitution to losses that

 the defendant’s conduct has directly and proximately caused.” Anthony I, 942 F.3d

 at 964, 966. We thus held that a defendant’s conduct must be a but-for cause of the

 victim’s losses for a court to order restitution. Id. at 966.

        We then held that the record did not show but-for causation for R.W.’s

 restitution award. Ms. Bryant, the Government’s expert, had failed to “differentiate

 the psychological treatment needed to address the harms William [Johnson] caused

 versus the harms caused by the conduct charged in this case.” Id. at 967. We also

 said it was not clear from the Government’s evidence whether Mr. “Anthony’s harms




        4
        He also appealed the part of the award to M.M. for losses suffered during the
 charged conspiracy. Anthony I, 942 F.3d at 963.

                                              7
Appellate Case: 21-6015    Document: 010110630862        Date Filed: 01/12/2022    Page: 8



 were sufficient, apart from [William Johnson’s] harms, to require a lifetime of

 psychological treatment.” Id. at 969.

       In addition, we agreed with Mr. Anthony that the district court, in awarding

 restitution, should not have considered the broad conspiracy that was charged in the

 indictment because the prosecution proved only a smaller conspiracy at trial. We

 found, however, that Mr. Anthony had not preserved this argument. Id. at 974.

 Nonetheless, we vacated the entire restitution award as to R.W. because the record

 did not satisfy the but-for causation standard. We remanded for the parties and the

 district court to address restitution for R.W. anew. Id. at 975.

    Proceedings on Remand

       a. Dr. Missar’s report

       On remand, the Government again sought restitution. It submitted an expert

 report prepared by Dr. C. David Missar, a clinical psychologist.5 Dr. Missar

 reviewed the record, interviewed R.W., and administered several tests to evaluate

 her. His report recounted R.W.’s history and traumas, including her encounter with

 Mr. Anthony.

       As to restitution, Dr. Missar stated that R.W. “will require specific therapy to

 address the trauma that she suffered during the abuse she endured from her step-

 grandfather, Mr. William Johnson, Mr. Maurice Johnson, Ms. Gum, Mr. Duong, Mr.



       5
          The Government also incorporated by reference its briefing and exhibits from
 the initial restitution proceeding in its briefing on remand.

                                            8
Appellate Case: 21-6015    Document: 010110630862        Date Filed: 01/12/2022     Page: 9



 Baker, and Mr. Anthony.” App., Vol. 4 at 244.6 He opined that “[e]ach incidence of

 abuse creates a separate and intense traumatic experience, whether or not the victim

 experiences prior or subsequent trauma.” Id. Dr. Missar noted that R.W. “had a

 history of child sexual abuse,” “other early traumatic experiences,” “and was

 sexually trafficked by both Mr. Johnsons.” Id. at 244-45. But he concluded R.W.

 “would need identical treatment for Mr. Anthony’s offenses . . . even if she had

 sustained no prior traumas.” Id. at 245. Dr. Missar thus recommended Mr. Anthony

 pay $833,000 in restitution for R.W.’s treatment costs. Id. at 246.7

       Dr. Missar also recommended that Mr. Anthony pay restitution for R.W.’s

 tutoring and lost wages. He stated that R.W.’s “sex trafficking interfered with her

 ability to continue her education.” Id. at 246. He also opined that sex trafficking had

 impaired R.W.’s ability to work to her potential. Id. He thus recommended




       6
         Although Dr. Missar’s report is under seal, this quote appears in the district
 court’s opinion. See United States v. Anthony, 2020 WL 6468166, at *1 (D. Colo.
 Nov. 3, 2020). The Government also quotes Dr. Missar’s report in its opening brief,
 see Aplt. Br. at 12-14, as does Mr. Anthony, see Aplee. Br. at 11-12. In quoting Dr.
 Missar’s report, we draw from quotes already in the public record.
       7
          Dr. Missar broke down the treatment costs as follows: (1) $30,000 for
 intensive individual therapy for two years; (2) $435,000 for ongoing individual
 therapy for 58 years; (3) $50,000 for group therapy for 10 years; (4) $4,800 for two
 years of monthly psychiatrist visits; (5) $23,200 for 58 years of biannual psychiatrist
 visits; and (6) $290,000 for 58 years of medications. App., Vol. 4 at 246.

                                            9
Appellate Case: 21-6015    Document: 010110630862       Date Filed: 01/12/2022    Page: 10



  $310,000 in restitution for tutoring and lost wages,8 for a total recommendation of

  $1,143,000. Id.

         The Government requested the district court to “enter an order of [$1,143,000

  in] restitution from Mr. Anthony for child victim R.W. consistent with the expert

  report of Dr. Missar.” Id. at 218. It did not request a hearing but said Dr. Missar was

  available to testify.

         On remand, the Government therefore limited its case for restitution to Dr.

  Missar’s report, which focused on Mr. Anthony’s abuse of R.W. leading to his

  child-sex trafficking conviction. Neither the Government nor Dr. Missar attempted

  to show that R.W. was entitled to restitution based on Mr. Anthony’s participation in

  a conspiracy apart from his encounter with R.W. As we discuss below, the district

  court analyzed and decided the restitution issue accordingly.

         b. District court decision

         The district court denied the Government’s motion for restitution without a

  hearing. First, it rejected the Government’s request for treatment costs based on Dr.

  Missar’s report because the report did not support Dr. Missar’s conclusion that R.W.

  would need identical treatment for Mr. Anthony’s offenses even without any prior

  traumas. App., Vol. 3 at 240-41. Second, it rejected the Government’s request for

  restitution for tutoring and lost wages because Dr. Missar’s report did not connect



         8
          Dr. Missar recommended (1) $10,000 for four years of tutoring and
  (2) $300,000 for a lifetime of lost wages. App., Vol. 3 at 240.

                                            10
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022    Page: 11



  any of those losses to her encounter with Mr. Anthony. Id. at 240. Because the

  Government “failed to ‘prove that Anthony’s acts justify the requested restitution

  award,’” the district court held that “no restitution can be awarded.” App., Vol. 3

  at 241 (quoting Anthony I, 942 F.3d at 968-69).

                                      II. ANALYSIS

        The Government argues the district court (A) abused its discretion by denying

  restitution and (B) committed several procedural errors that warrant a remand. Our

  review is limited to whether the district court erred in awarding no restitution based

  on the Government’s failure to meet its burden under Anthony I.

                                 A. Denial of Restitution

     Legal Background

        “We review the legality of a restitution order de novo, the district court’s

  factual findings for clear error, and the amount of restitution for abuse of discretion.”

  United States v. Parker, 553 F.3d 1309, 1323 (10th Cir. 2009). “A district court

  abuses its discretion if it orders a restitution amount based on an erroneous view of

  the law or on a clearly erroneous assessment of the evidence.” Anthony I, 942 F.3d

  at 964 (quotations omitted).

        A district court may order restitution “only for losses actually resulting from

  the offense of conviction.” Id.;see United States v. Quarrell, 310 F.3d 664, 680 (10th

  Cir. 2002) (“A restitution order must be based on actual loss.”). The Government

  must prove those losses by a preponderance of the evidence. See United States v.

  Wells, 873 F.3d 1241, 1265 (10th Cir. 2017); see also 18 U.S.C. § 3664(e). It must

                                             11
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022    Page: 12



  also prove the amount of loss by a preponderance. United States v. Galloway, 509

  F.3d 1246, 1253 (10th Cir. 2007). But “[t]he court need not calculate the harms with

  ‘exact precision.’” Anthony I, 942 F.3d at 970 (quoting United States v. Ferdman,

  779 F.3d 1129, 1133 (10th Cir. 2015)).

        To meet its burden, the Government must establish “that the defendant’s

  conduct has directly and proximately caused” the losses for which the Government

  seeks restitution. Id. at 966. To prove direct causation, it must show that, but for the

  defendant’s conduct, the victim would not have suffered those losses. But-for

  causation “is established whenever a particular outcome would not have happened

  ‘but for’ the purported cause.” Bostock v. Clayton Cty, 140 S. Ct. 1731, 1739 (2020).

  “In other words, a but-for test directs us to change one thing at a time and see if the

  outcome changes. If it does, we have found a but-for cause.” Id. “[A] defendant

  cannot avoid liability just by citing some other factor that contributed to” the harm.

  Id.

        By contrast, the sufficient-causation test is satisfied “when multiple sufficient

  causes independently, but concurrently, produce a result.” Burrage v. United States,

  571 U.S. 204, 214 (2014). “To illustrate, if A stabs B, inflicting a fatal wound; while

  at the same moment X, acting independently, shoots B in the head . . . also inflicting

  [a fatal] wound; and B dies from the combined effects of the two wounds, A will

  generally be liable for homicide even though his conduct was not a but-for cause of

  B’s death (since B would have died from X’s actions in any event).” Id. at 215

  (quotations omitted) (alterations in original).

                                             12
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022    Page: 13



        As the Supreme Court has said about but-for causation, “[s]ometimes that

  showing could be made with little difficulty.” Paroline v. United States, 572 U.S.

  434, 450 (2014); see also Burrage, 571 U.S. at 217 (“[B]ut-for causation is not nearly

  the insuperable barrier the Government makes it out to be.”).

     Application

        a. Restitution for lifetime treatment costs

        The Government sought $853,000 in restitution to cover R.W.’s treatment

  costs, including a lifetime of therapy and medication. As in district court, it relies on

  Dr. Missar’s report and argues the report establishes that but for Mr. Anthony’s

  offenses, R.W. would not have suffered these losses. We disagree. The report failed

  to show how much of the treatment costs should be attributed to Mr. Anthony.

        At most, Dr. Missar’s report proves that Mr. Anthony’s offenses were

  sufficient causes for some of R.W.’s losses.9 In recommending restitution for a

  lifetime of therapy and medication costs, Dr. Missar did not even attempt to

  disaggregate the harms Mr. Anthony caused from the other harms R.W. suffered.

  Instead, he opined that R.W. “will require specific therapy to address the trauma that

  she suffered during the abuse she endured from her step-grandfather, Mr. William

  Johnson, Mr. Maurice Johnson, Ms. Gum, Mr. Duong, Mr. Baker, and Mr. Anthony.”

  App., Vol. 4 at 244. His opinion that R.W. “would need identical treatment for Mr.


        9
          We are not convinced that Dr. Missar’s recommended restitution would
  survive scrutiny under a sufficient-cause analysis, but we need not address that
  question here.

                                             13
Appellate Case: 21-6015     Document: 010110630862         Date Filed: 01/12/2022     Page: 14



  Anthony’s offenses . . . even if she had sustained no prior traumas,” id. at 245,

  completely sidesteps whether Mr. Anthony was the but-for cause of her need for the

  full amount of lifetime treatment he recommended.

         In relying on Dr. Missar’s report, the Government thus repeats the mistake it

  made in Anthony I and fails to “differentiate the harms” caused by Mr. Anthony’s

  offenses “from the harms that [other abusers] had caused” R.W. Anthony I, 942 F.3d

  at 967. Rather than heed Anthony I, the Government again relies on its sufficient-

  causation theory. It points to Dr. Missar’s statement that R.W. “would need identical

  treatment for Mr. Anthony’s offenses . . . even if she had sustained no prior traumas”

  and mistakenly argues it proves but-for causation. App., Vol. 4 at 245, Aplt. Br.

  at 31. Whether or not this opinion may show, as a matter of sufficient causation, that

  R.W. would need a lifetime of therapy and medication regardless of whether she had

  suffered other traumas, it falls short of proving but-for causation. It fails to identify

  the treatment R.W. would need solely because of Mr. Anthony’s offenses. See

  Bostock, 140 S. Ct. at 1739.

         The Government tries to salvage its argument by pointing to Dr. Missar’s

  detailed description of the trauma Mr. Anthony inflicted on R.W. Aplt. Br. at 31-32.

  As we said in Anthony I, however, Mr. “Anthony’s conduct toward R.W. was

  reprehensible, but the government still must prove how that conduct warrants

  compensation for a lifetime of psychological treatment [and medication].” 942 F.3d

  at 969 n.10. Dr. Missar needed to show that, had R.W. never encountered Mr.

  Anthony, she would not have needed the requested therapy and medications.

                                              14
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022       Page: 15



  Because he failed to do so, we cannot find error in the district court’s denial of

  restitution.10

         The Government also argues the district court should have fashioned a

  restitution award based on the evidence it presented during the initial restitution

  proceedings. It points to physician assistant Bryant’s testimony and R.W.’s trial

  testimony and victim impact statement. Aplt. Br. at 36-39. It argues this evidence,

  when viewed in conjunction with Dr. Missar’s report, is sufficient to prove Mr.

  Anthony’s offenses caused R.W.’s losses. Id. at 36. But this argument fails for three

  reasons.

         First, on remand at the district court, the Government did not present

  arguments for restitution based on the evidence from the initial restitution

  proceedings and cannot do so now. See Little v. Budd Co., Inc., 955 F.3d 816, 821

  (10th Cir. 2020). Second, we held in Anthony I that this evidence did not satisfy the

  Government’s burden. Anthony I, 942 F.3d at 967-68. Third, and most important,

  the Government ignored our holding in Anthony I and made no effort to explain how

  physician assistant Bryant’s report and R.W.’s testimony and victim impact

  statement, along with Dr. Missar’s report, proved that Mr. Anthony’s offenses were

  the but-for cause of her losses. The district court thus did not err in declining to


         10
            The Government cites United States v. Monzel, 641 F.3d 528 (D.C. Cir.
  2011), and United States v. Dillard, 891 F.3d 151 (4th Cir. 2018), to argue it was an
  abuse of discretion to set restitution at zero dollars. Aplt. Br. at 24. But in those
  cases, it was undisputed that the Government met its burden—those cases are
  therefore inapposite. See Monzel, 651 F.3d at 539-40; Dillard, 891 F.3d at 160.

                                             15
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022    Page: 16



  order restitution for treatment costs based on evidence from the initial restitution

  proceedings.11

        Finally, the Government argued for the first time at oral argument that Dr.

  Missar’s report recommended treatment that is independent from the treatment R.W.

  needed for the trauma she suffered from other abusers in her life. We do not consider

  arguments raised for the first time at oral argument. See Fed. Ins. Co. v. Tri-State

  Ins. Co., 157 F.3d 800, 805 (10th Cir. 1998) (“Issues raised for the first time at oral

  argument are considered waived.”). At any rate, this argument is inconsistent with

  Dr. Missar’s report, which fails to identify the treatment costs R.W. would not have

  accrued but for Mr. Anthony’s conduct. It instead lumps together the lifetime of

  treatment R.W. will have to undertake due to “the abuse she endured from her step-

  grandfather, Mr. William Johnson, Mr. Maurice Johnson, Ms. Gum, Mr. Duong, Mr.

  Baker, and Mr. Anthony.” App., Vol. 4 at 244. Dr. Missar did not identify, as

  Anthony I requires, the separate therapy and medication needed to address the trauma

  R.W. suffered from Mr. Anthony. Nor did Dr. Missar propose that Mr. Anthony

  cover a subset of the treatment costs R.W. needs.

        The district court did not err by denying restitution for R.W.’s treatment costs.


        11
           To support restitution for R.W., the Government attempts to draw upon
  M.M.’s victim impact statement, the costs of tests and examinations M.M. undertook,
  and the ill-gotten gains from the conspiracy. Aplt. Br. at 39-41. In his brief, Mr.
  Anthony states that “[t]he government has not advanced, and has therefore waived,
  any argument that the district court erred in limiting its analysis to the losses R.W.
  incurred as a result of her encounter with Mr. Anthony.” Aplee. Br. at 13 n.2. We
  agree. See Little, 955 F.3d at 821.

                                             16
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022    Page: 17



        b. Restitution for tutoring and lost wages

        The Government also failed to meet its burden to award restitution for tutoring

  and lost wages. Again, as in district court, it relies on Dr. Missar’s report; and again,

  the report does not even attempt to establish but-for causation. Rather than

  disaggregate the education and income losses attributable to Mr. Anthony’s offenses,

  Dr. Missar opined that “the impact that sex trafficking had on [R.W.] has . . .

  impaired her ability to work to her potential.” App., Vol. 4 at 245. Dr. Missar did

  not even try to differentiate between the losses R.W. suffered at the hands of other

  abusers and the losses caused by Mr. Anthony’s offenses. Instead, he combined all

  of R.W.’s losses from the sex trafficking incidents. Dr. Missar even failed to

  mention Mr. Anthony’s name or his offenses of conviction when discussing his

  recommendation for restitution for R.W.’s tutoring and lost wages.

        The Government points to Dr. Missar’s methodology,12 which led to a lower

  figure than what the Government requested during the initial restitution proceedings.

  Aplt. Br. at 34-35. But that again misses the mark. Indeed, Dr. Missar’s

  methodology is the problem. It fails to differentiate between the losses attributable to

  Mr. Anthony’s offenses and the losses attributable to the other individuals who

  trafficked R.W. The district court thus did not err in denying the Government’s

  request for restitution for tutoring and lost wages.


        12
           Dr. Missar calculated lost wages based on Social Security Administration
  data to approximate the lower earnings R.W. would earn the rest of her life. Aplt. Br.
  at 34.

                                             17
Appellate Case: 21-6015        Document: 010110630862       Date Filed: 01/12/2022    Page: 18



                                         *    *    *    *

         The Government faults the district court for failing to award restitution,

  asserting that Congress has made restitution mandatory. Although the TVPRA makes

  restitution mandatory, 18 U.S.C. § 1593(a), “[r]estitution may be ordered only for

  losses actually resulting from the offense of conviction.” Anthony I, 942 F.3d at 964.

  The Government failed to prove that, but for Mr. Anthony’s offense, R.W. would not

  have suffered the losses for which the Government seeks restitution.13 We therefore

  affirm the district court.

                                  B. Procedural Challenges

         The Government contends the district court made three procedural errors that

  warrant remand. We disagree.

         First, it argues the district court abused its discretion in denying restitution

  when Mr. Anthony did not present any contrary evidence. Aplt. Br. at 47. But the

  Government bore the burden of proving that but for Mr. Anthony’s offenses, R.W.

  would not have suffered the losses for which the Government sought restitution.

  Galloway, 509 F.3d at 1253. The Government failed to meet its burden, so Mr.

  Anthony did not need to present evidence.



         13
           As Amicus, the Human Trafficking Institute argues, and Mr. Anthony
  concedes, the Government could have met its burden by presenting an expert who
  “apportion[s] some amount of loss to a one-time abuser under a but-for causation
  standard.” Aplee. Br. at 28. But Dr. Missar’s report did not do that. Instead, the
  report sought to hold Mr. Anthony accountable for all treatment, tutoring, and lost
  wages arising from the conduct of all her abusers.

                                              18
Appellate Case: 21-6015     Document: 010110630862        Date Filed: 01/12/2022       Page: 19



        Second, the Government argues the district court excluded Dr. Missar’s report

  under the Daubert standard. Aplt. Br. 46-47. But it did no such thing. It addressed

  the substance of Dr. Missar’s report and determined it did not show but-for causation.

  In reaching this conclusion, the court did not exclude the report.

        Third, it argues the district court erred when it failed to hold an evidentiary

  hearing. Aplt. Br. at 47. But the court was not required to hold a hearing. See

  18 U.S.C. § 3664(d)(4) (“[T]he court may require additional documentation or hear

  testimony.” (emphasis added)). We fail to see how the court abused its discretion

  when the Government did not request a hearing. We therefore fail to see error in its

  decision not holding a hearing.

                                    III. CONCLUSION

        No one disputes that Mr. Anthony caused trauma to R.W. His “conduct was

  reprehensible.” Anthony I, 942 F.3d at 969 n.10. The Government bore the burden

  of showing a need for treatment, tutoring, and lost wages that was directly

  attributable to Mr. Anthony. Doing so meant following Anthony I, which should not

  have been onerous. “Sometimes [the but-for causation] showing could be made with

  little difficulty.” Paroline, 572 U.S. at 450. And in the restitution context, the

  Government need not provide an amount with exact precision. Anthony I, 942 F.3d

  at 970. It must recommend restitution rooted in a calculation of actual loss. The

  Government failed to do so. Because the district court did not err, we affirm.




                                             19